Per Curiam.
This is a suit upon written instruments precise and definite in all their terms. The defendants pleaded facts which, if proven, entitled them to a reformation of these instruments, so as to express the antecedent oral agreement. The court found all the issues in favor of the defendants.
It is well settled that reformation may be had to make written instruments express the actual oral agreement and intention of the parties. Snell v. Insurance Co., 98 U. S. 85. Keeping in mind the rule that the right to reform a written instrument upon the ground of mistake must be established by the clear preponderance of the evidence (Heffron v. Fogel, 40 Wash. 698, 82 Pac. 1003), we are not prepared to say, *46after a careful reading of the record, that the case was not correctly decided.
The appellant was not injured by the delay in asserting the right to a reformation. It was claimed at least as soon as the contracts were sought to be enforced, hence there was no acquiescence.
The decree is affirmed.